Opinion issued November 26, 2013




                                       In The

                               Court of Appeals
                                       For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00813-CV
                            ———————————
                   IN RE LTP REAL ESTATE, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On November 5, 2013, Relator LTP Real Estate, LLC filed a Motion to

Dismiss Petition for Writ of Mandamus as Moot. No opinion has issued and

although appellants did not include a certificate of conference in their motion,

more than 10 days have passed and no party has responded to the motion. See

TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we dismiss the petition for writ of mandamus as moot.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2